UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 17, 2010 SkyShop Logistics, Inc. (Exact name of registrant as specified in Charter) Nevada 000-52137 27-0005846 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 7th Street Miami, FL 33126 (Address of Principal Executive Offices) (305) 599-1812 (Issuer Telephone Number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS BrandsMart USA announces strategic partnership with PuntoMio to offer fast delivery services to online shoppers in Latin America and the Caribbean. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Press release dated November 17, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SKYSHOP LOGISTICS, INC. Date: November 17, 2010 By: /s/ Albert P. Hernandez Albert P. Hernandez Chief Executive Officer 3
